DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquire”, “analyzer”, “controller” in claims 10 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, 12, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakadai et al. (US Pub. 2010/0034397) in view of Mackin (US Pub. 2017/0266077).
Regarding claim 1, Nakadai discloses a method of operating a communication robot configured to interwork with a massage providing apparatus, the method comprising: 
acquiring, by a controller, a spoken utterance of a user positioned within a predetermined range from the [massage providing apparatus] (Fig. 4, step S120, [0011][0096] estimating a distance between the robot and the sound source  based on outputs from microphones among the plural microphones for which the calculated distance is a given threshold amount or lower; [0018][0023][0046] microphones are built in the robot);
tracking a spoken utterance direction of the user from the spoken utterance of the user (Fig. 4, step S110, [0050][0051] estimating a direction of the sound source); and

Nakadai does not explicitly teach, however Mackin does explicitly teach including the bracketed limitation:
[massage providing apparatus]; acquiring a voice command included in the spoken utterance in relation to an operation of the [massage providing apparatus]; and operating the [massage] providing apparatus according to the voice command ([0048][0058][0059] a massage apparatus using voice command for controlling). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Sound source tracking system as taught by Nakadai with Robotic massage machine as taught by Mackin to improve the operative functionality of massage chairs and associated control systems with convenience. 
Regarding claim 4, Nakadai in view of Mackin discloses the method of claim 1, and Nakadai further discloses:
wherein the orienting the communication robot includes directing a gaze of the communication robot toward the spoken utterance direction of the user (Nakadai, Figs. 10 (a) and 10 (b), [0107]-[0110] tracking sound sources and the robot moves a head towards the sound source).
Regarding claim 7, Nakadai in view of Mackin discloses the method of claim 1, and Nakadai further discloses:

calculating a facial direction from the image of the user; and orienting the communication robot toward the facial direction of the user (Nakadai, Figs. 10 (a) and 10 (b), [0107]-[0110] tracking sound sources and the robot moves a head towards the sound source).
Regarding claim 10, Nakadai discloses a communication robot configured to interwork with a massage providing apparatus, the communication robot comprising: 
a first acquirer configured to: acquire a spoken utterance of a user positioned within a predetermined range from the [massage providing apparatus] (Fig. 4, step S120, [0011][0096] estimating a distance between the robot and the sound source  based on outputs from microphones among the plural microphones for which the calculated distance is a given threshold amount or lower; [0018][0023][0046] microphones are built in the robot);
an analyzer configured to track a spoken utterance direction of the user from the spoken utterance of the user (Fig. 4, step S110, [0050][0051] estimating a direction of the sound source); and
a first operation controller configured to orient the communication robot toward the spoken utterance direction of the user (Figs. 10 (a) and 10 (b), [0107]-[0110] tracking sound sources and the robot moves a head towards the sound source).
Nakadai does not explicitly teach, however Mackin does explicitly teach including the bracketed limitation:

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Sound source tracking system as taught by Nakadai with Robotic massage machine as taught by Mackin to improve the operative functionality of massage chairs and associated control systems with convenience. 
Regarding claims 13 and 16, Claims 13 and 16 are the corresponding system claims to method claims 4 and 7. Therefore, claims 13 and 16 are rejected using the same rationale as applied to claims 4 and 7 above.
Regarding claim 19, Nakadai discloses a massage system comprising: 
a communication robot configured to interwork with the massage providing apparatus, the communication robot including:
a first acquirer configured to: acquire a spoken utterance of a user positioned within a predetermined range from the [massage providing apparatus] (Fig. 4, step S120, [0011][0096] estimating a distance between the robot and the sound source  based on outputs from microphones among the plural microphones for which the calculated distance is a given threshold amount or lower; [0018][0023][0046] microphones are built in the robot);

a first operation controller configured to orient the communication robot toward the spoken utterance direction of the user (Figs. 10 (a) and 10 (b), [0107]-[0110] tracking sound sources and the robot moves a head towards the sound source).
Nakadai does not explicitly teach, however Mackin does explicitly teach including the bracketed limitation:
a [massage providing apparatus]; acquire a voice command included in the spoken utterance in relation to an operation of the [massage providing apparatus]; and a second operation controller configured to operate the [massage] providing apparatus according to the voice command ([0048][0058][0059] a massage apparatus using voice command for controlling). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Sound source tracking system as taught by Nakadai with Robotic massage machine as taught by Mackin to improve the operative functionality of massage chairs and associated control systems with convenience. 

Claims 2, 3, 11, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakadai et al. (US Pub. 2010/0034397) in view of Mackin (US Pub. 2017/0266077) and further in view of Binder et al. (US Pub. 2014/0222436).
Regarding claim 2, Nakadai in view of Mackin discloses the method of claim 1.
Nakadai in view of Mackin does not explicitly teach, however Binder does explicitly teach:
 wherein a predetermined start word is included in a memory of the communication robot, and wherein the acquiring the spoken utterance includes detecting the start word in the spoken utterance (Binder, [0007][0113][0130] the trigger sound detector 406 may detects a predetermined trigger word/phrase and initiates the speech-based service).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Sound source tracking system as taught by Nakadai in view of Mackin with the method of activating a device by trigger words as taught by Binder to be beneficial to tune a voice trigger to improve its accuracy in recognizing the voice of a user (Binder, [0140]).
Regarding claim 3, Nakadai in view of Mackin and further in view of Binder discloses the method of claim 2, and Binder further discloses:
wherein the acquiring the voice command occurs after detecting the start word (Binder, [0007][0113][0130] the trigger sound detector 406 may detects a predetermined trigger word/phrase and initiates the speech-based service).
Regarding claims 11 and 12, Claims 11 and 12 are the corresponding system claims to method claims 2 and 3. Therefore, claims 11 and 12 are rejected using the same rationale as applied to claims 2 and 3 above.
Regarding claim 20, Nakadai in view of Mackin discloses the massage system of claim 19.

wherein the communication robot further comprises a memory storing a predetermined start word, and wherein the first acquirer is configured to detect the start word in the spoken utterance and to acquire the voice command after detecting the start word (Binder, [0007][0113][0130] the trigger sound detector 406 may detects a predetermined trigger word/phrase and initiates the speech-based service).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Sound source tracking system as taught by Nakadai in view of Mackin with the method of activating a device by trigger words as taught by Binder to be beneficial to tune a voice trigger to improve its accuracy in recognizing the voice of a user (Binder, [0140]).
Claims 5, 6, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakadai et al. (US Pub. 2010/0034397) in view of Mackin (US Pub. 2017/0266077) and further in view of Yoshikawa et al. (US Pub. 2017/0330569).
Regarding claim 5, Nakadai in view of Mackin discloses the method of claim 1, and Mackin further discloses: a [massage] portion; and the [massage] providing apparatus ([0048][0058][0059] a massage apparatus using voice command for controlling).
Nakadai in view of Mackin does not explicitly teach, however Yoshikawa does explicitly teach excluding the bracketed limitation:

operating the [massage] providing apparatus to [massage the massage portion] included in the voice command ([0071] “recognizes the position of the region R10, to which the user Ub indicates by the portion U11 b, and an operation (gesture) using this portion U11 a, based on a detection result of the position or orientation of the portion U11 b.”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the Sound source tracking system as taught by Nakadai in view of Mackin with the method of detecting a body portion as taught by Yoshikawa to improve a detection accuracy of information such as a voice or a visual line movement presented by a user and an estimation accuracy of the position of a portion of at least a part of a user's body (Yoshikawa, [0007][0008]).
Regarding claim 6, Nakadai in view of Mackin and further in view of Yoshikawa discloses the method of claim 5, and Mackin further discloses: the [massage] portion ([0048][0058][0059] a massage apparatus using voice command for controlling).
Nakadai in view of Mackin does not explicitly teach, however Yoshikawa does explicitly teach excluding the bracketed limitation:
wherein the controlling the communication robot includes restoring the communication robot to a previous orientation of the communication robot after an elapse of a fixed period of time during which the communication robot is oriented toward 
Regarding claims 14 and 15, Claims 14 and 15 are the corresponding system claims to method claims 5 and 6. Therefore, claims 14 and 15 are rejected using the same rationale as applied to claims 5 and 6 above.
Claims 8, 9, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakadai et al. (US Pub. 2010/0034397) in view of Mackin (US Pub. 2017/0266077) and further in view of Higaki et al. (US Pub. 2002/0181773).
Regarding claim 8, Nakadai in view of Mackin discloses the method of claim 1, and Mackin further discloses: a [massage] portion; and the [massage] providing apparatus ([0048][0058][0059] a massage apparatus using voice command for controlling).
Nakadai in view of Mackin does not explicitly teach, however Yoshikawa does explicitly teach excluding the bracketed limitation:
acquiring an image of a user's gesture of massaging a [massag]e portion in relation to the operation of the massage providing apparatus; and operating the [massage] providing apparatus according to the image of the user's gesture (Higaki, [0012][0045] “an extractor for extracting features of the movement of the hand as recognized by said hand recognizer, and a comparator for comparing the extracted features with the stored features to determine a matching gesture”).

Regarding claim 9, Nakadai in view of Mackin and further in view of Higaki discloses the method of claim 8, and Higaki further discloses:
wherein a predetermined start word is included in a memory of the communication robot, wherein the acquiring the spoken utterance includes detecting the start word in the spoken utterance, and wherein acquiring the image of the user's gesture occurs after detecting the start word (Higaki, [0011] “The gesture recognizer is activated when the voice recognizer recognizes one of a plurality of predetermined keywords”).
Regarding claims 17 and 18, Claims 17 and 18 are the corresponding system claims to method claims 8 and 9. Therefore, claims 17 and 18 are rejected using the same rationale as applied to claims 8 and 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659